Order entered October 8, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00849-CV

                           IN THE INTEREST OF K.D., A CHILD

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 84,309

                                            ORDER
       Before the Court is appellee’s October 5, 2018 motion to extend time to file a brief. We

GRANT the motion and ORDER the brief be filed no later than October 29, 2018. As this is an

accelerated appeal in a parental termination case, further extension requests will be disfavored.


                                                       /s/   DAVID EVANS
                                                             JUSTICE